Citation Nr: 0321937	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as chronic disability resulting from an undiagnosed 
illness, and also claimed as a pre-existing condition which 
was aggravated during a period of active duty service.

2.  Entitlement to service connection for end stage renal 
disease, claimed as chronic disability resulting from an 
undiagnosed illness, and also claimed as being secondary to 
hypertension.

3.  Entitlement to service connection for gouty arthritis in 
multiple joints, including arthritis of the left knee, 
claimed as chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, knees and ankles, claimed as 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for pulmonary 
dysfunction, claimed as chronic disability resulting from an 
undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, and from September 12, 1990 to July 12, 1991 
with service in the Southwest Asia Theatre of Operations 
during the Persian Gulf War.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 1998 decision by the St. Petersburg, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this case to the RO in October 2000 
for additional development.  The case was before the Board 
again in February 2003 at which time additional development 
of the claim was conducted pursuant to 38 C.F.R. 
§ 19.9(a)(2).

The Board notes that the veteran has raised a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Board further notes that, in a VA Form 21-4138 filing 
received January 1998, the veteran referred to his claimed 
exposure to uranium tipped shell casings as a possible cause 
of his current symptoms of breathing and joint pain problems.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2002) (service connection 
may be granted for certain diseases on a presumptive basis 
due to "other exposure" to radiation).  These issues are 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's hypertension pre-existed his period of 
active duty service from September 1990 to July 1991, and was 
permanently aggravated therein.

2.  The veteran's end stage renal disease is proximately due 
to service connected hypertension.

3.  The veteran's gouty arthritis is proximately due to 
service connected renal disease.


CONCLUSIONS OF LAW

1.  Hypertension was aggravated during a period of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

2.  End stage renal disease is secondary to service connected 
hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2002).

3.  Gouty arthritis is secondary to service connected end 
stage renal disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he manifests hypertension, end stage 
renal disease and gouty arthritis due to an undiagnosed 
illness contracted during his service in the Persian Gulf War 
(PGW) or, in the case of his hypertension, he claims that 
such disability pre-existed his PGW service but was 
aggravated therein.

In pertinent part, the record reflects that the veteran was 
placed on blood pressure medication due to hypertension 
approximately 3 years prior to his PGW service.  A February 
4, 1990 retention examination for the Army National Guard 
demonstrated a blood pressure reading of 208/126 
(systolic/diastolic) which required an additional evaluation 
as to his eligibility for retention.  A February 9, 1990 
evaluation by Robert C. Osburne, M.D., reflected that the 
veteran was taking Calan SR 240 and Dyazide once per day, 
each, with symptoms of dizziness and high blood pressure 
related to orthostatic hypertension.

The veteran entered active duty on September 12, 1990.  On 
the 18th of that month, he registered a blood pressure 
reading of 200/120-130 and was sent to the emergency room.  
He was admitted to the Martin Army Hospital at Fort Benning, 
Georgia for two days due to a diagnosis of poor control 
hypertension.  There was a notation regarding his 
noncompliance with medication and heavy alcohol use involving 
10 to 12 beers per night.  There was also a notation of 
history of "longstanding poorly controlled HTN."  His 
hypertension improved with a prescription of Procardia 20 
twice a day (BID) which was increased to Procardia XL 60 mg. 
every day (PO QD.).  He was discharged for full duty with 
instructions for weekly blood pressure checks.  The available 
documents only include a blood pressure check in October 1990 
which indicated a blood pressure reading of 138/86.  A June 
1991 outprocessing examination did not record his blood 
pressure reading.  He was discharged from active service on 
July 12, 1991

Following his discharge from active service, the veteran's 
military redeployment examination in November 1991 indicated 
a blood pressure reading of 160/100 with a recommendation for 
follow-up treatment.  A health risk appraisal in January 1992 
reflected a blood pressure reading of 200/136 with a notation 
that his blood pressure was "too high" and required 
professional evaluation.  Thereafter, there is an absence of 
medical records until February 1995 note from Kerry L. 
Kirkland, M.D., which indicated that the veteran was being 
treated for hypertension with Zestorectic 20/25.  A March 
1995 when a military retention examination documented a blood 
pressure reading of 200/136 when standing and 186/120 when 
recumbent.  At that time, he was noted to have "extreme 
hypertension."  VA clinical records reflect treatment for 
hypertension and chronic renal insufficiency (CRI) beginning 
in late 1995.  A January 1996 clinic record noted impressions 
of poor control hypertension and CRI "etiology likely HTN."  
Thereafter, he received treatment for "progressive renal 
failure" and "uncontrolled" hypertension, and reported 
complaint of multiple joint pains with swelling.  There are 
assessments that his joint aches were due to degenerative 
joint disease.  He was first assessed with gout in February 
1997.  He holds a current diagnosis of end-stage renal 
disease and is undergoing dialysis treatment.

VA examination in September 2002 resulted in diagnoses of 
essential vascular hypertension, renal insufficiency due to 
uncontrolled high blood pressure, and gout secondary to renal 
insufficiency.  The examiner also offered the following 
comments:

This patient has essential vascular 
hypertension or renovascular hypertension, and 
his renal insufficiency is likely secondary to 
longstanding poorly controlled high blood 
pressure.  No renal biopsy was done, so no 
more accurate diagnosis could be given than 
this.  The patient had gouty arthritis, 
although he is asymptomatic at the present 
time, secondary to retention of uric acid due 
to renal insufficiency.  The joint disease of 
the spine and knees is due to degenerative 
joint disease.  There is no history of 
pulmonary dysfunction that I could detect from 
the patient.  The patient was given salt 
tablets during his active duty in the Persian 
Gulf, but I seriously doubt that this 
aggravated his situation.  The problem one has 
with this is that in the desert, due to the 
heat, the patient is likely to have sweated 
heavily, and he took extra salt tablets, and 
it is impossible to judge the salt balance 
(sodium) under the circumstances.

A VA hypertension examination report, dated June 2003, 
included the following opinion:

This is an opinion regarding [the veteran's] 
hypertensive disease.  The complete C-file was 
reviewed.  I concur with the findings and 
opinion of [the September 2002 VA examination 
report].  The veteran has been diagnosed with 
essential hypertension.  It is renal 
consultants opinion documented that renal 
insufficiency is secondary to his poorly 
controlled hypertension.  It is also noted 
that his hypertension may have preceeded his 
last deployment to the Gulf, however of note 
is the fact that during his service period in 
the Gulf this was associated with significant 
aggravation in his hypertensive disease.  He 
was hospitalized at Fort Benning.  There was 
no prescreening pre-deployment blood pressure 
noted.  It is as least as likely as not that 
his service in the Gulf with his severe 
hypertension aggravated his hypertensive 
disease and this hypertensive disease has 
persisted and worsened since his return from 
service in 1991.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury under 38 C.F.R. 
§ 3.310(a).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. § 3.129(a) (2002).

The veteran alleges that his hypertension is due to 
undiagnosed illness stemming from his service in the Persian 
Gulf War or, alternatively, that his hypertension pre-existed 
service but was permanently aggravated therein.  A February 
9, 1990 evaluation by Dr. Osburne clearly and unmistakably 
establishes a diagnosis of hypertension prior to his entrance 
into active service on September 12, 1990.  This fact has 
been conceded by the veteran.  There is an in-service 
reference of the having a "longstanding" history of poorly 
controlled hypertension prior September 1990, but there is no 
documentation to support this assertion.  The only relevant 
evidence in this case assessing the nature and severity of 
the veteran's hypertension prior to his entrance into service 
consists of the blood pressure reading of 208/126 taken in 
February 1990 with report that the veteran was taking Calan 
SR 240 and Dyazide once per day.

The veteran was hospitalized within one week upon his 
entrance into his second period of active service due to a 
blood pressure reading of 200/120-130.  There is no question 
that, during the hospitalization and immediately following, 
the veteran was placed on increased dosages of medication to 
control his blood pressure readings.  He apparently achieved 
some control of his blood pressure as evidenced by a reading 
of 136/86 in October 1990 and, inferentially, by the absence 
of further treatment records for hypertension.  
Unfortunately, a blood pressure reading was not taken upon 
his discharge in 1991.

Post-service, there is an absence of treatment records until 
approximately four years following his discharge in 1991 at 
which time the veteran was found to have uncontrolled 
hypertension which resulted in chronic renal insufficiency.  
VA examination in June 2003 included opinion that it is least 
as likely as not that the veteran aggravated his hypertensive 
disease as it has persisted and worsened since his return 
from service in 1991.  The only benchmarks in this case 
consist of the fact that the veteran was hospitalized in 
service for high blood pressure readings, that he was placed 
on increasing dosage of medication thereafter, and that his 
hypertensive disease was of such severity as to result in 
chronic renal insufficiency within four years following his 
discharge from service.  On the record, the Board finds that 
the VA opinion in June 2003 is supportable and raises a 
reasonable doubt as to whether the veteran's hypertension was 
aggravated in service.  The Board, therefore, resolves 
reasonable doubt in favor of the veteran and finds that the 
veteran's pre-existing hypertension was aggravated during his 
second period of active duty.  The claim, therefore, is 
granted.

The veteran claims service connection for renal disease as 
due to an undiagnosed illness incurred during his service in 
the Persian Gulf War, or alternatively, as secondary to 
service connected hypertension.  The evidence in this case 
contains uncontradicted medical opinion that veteran's renal 
disease is etiologically related, or caused by, his 
uncontrolled hypertension which, by decision above, has been 
service connected.  On this evidence, the Board finds that 
the preponderance of the evidence establishes that the 
veteran's renal disease is proximately due to his service 
connected hypertension.  The Board, therefore, grants service 
connection for renal disease on a secondary basis under 
38 C.F.R. § 3.310(a).  See Hanson v. Derwinski, 1 Vet. App. 
512 (1991) (a claimant is entitled to service connection 
where he/she submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record).

The veteran also claims service connection for gouty 
arthritis as due to an undiagnosed illness incurred during 
his service in the Persian Gulf War.  The VA compensation 
system has been recognized as uniquely pro-claimant in 
nature, see Hodge v. West, 155 F.3d 1356, 1362-54 (Fed. Cir. 
1998), and VA has an obligation to explore all legal 
theories, including those unknown to a claimant, which are 
reasonably raised from a liberal reading of the documents of 
record.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  As above, the Board has granted service connection 
for renal disease, and the evidence of record clearly 
establishes a diagnosis of gouty arthritis with unrebutted 
opinion that gouty arthritis is proximately due to, or caused 
by, retention of uric acid due to renal insufficiency.  On 
this evidence, the Board also finds that the preponderance of 
the evidence establishes that the veteran's gouty arthritis 
is proximately due to his service connected renal disease.


ORDER

Service connection for hypertension is granted.

Service connection for renal disease is granted.

Service connection for gouty arthritis is granted.


REMAND

In April 2003, the Board conducted additional development of 
the case which included a document request from the 
Birmingham, Alabama VAMC for all available records from 1991 
to 1994.  At that time, the Board requested a written 
statement from this facility if records were not available 
back to 1991.  Later that month, the Board only received a 
duplicate copy of a PGW examination conducted in February 
1994 with a computer generated print-out indicating this was 
the veteran's only appointment during the time period from 
1990-1995.  The RO must advise the veteran that VA has no 
record of his treatment at the Birmingham, VAMC prior to 
1993.  38 C.F.R. § 3.159(e) (2002).

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) impose new notice requirements 
on the part of VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specifically, VA has a duty to notify a claimant 
(and his representative) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.  On remand, the RO must provide the veteran notice which 
complies with the provisions of 38 U.S.C.A. § 5103.

Finally, the veteran alleges having been prescribed inhalers 
by VA for pulmonary dysfunction.  A March 1998 VA x-ray 
examination demonstrated mild interstitial pulmonary edema, 
but the private and VA clinic records of file do not disclose 
the existence of a pulmonary disability.  A September 2002 VA 
general medical examination also did not disclose the 
existence of a current pulmonary disability, but it is 
unclear that the examiner considered the significance, if 
any, of the March 1998 VA x-ray examination findings.  The 
Board, therefore, is of the opinion that the RO should obtain 
all current private and VA clinic records, to include 
prescription records from VA, and then provide the veteran a 
VA examination with benefit of review of all available 
medical records to clarify the current diagnosis, if any, of 
pulmonary disability.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
notice which complies with the provisions of 
38 U.S.C.A. § 5103, to include notifying the 
veteran that VA has no record of his treatment 
at the Birmingham, VAMC prior to 1993.  The RO 
must also review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102 and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should take the necessary steps to 
obtain all records of the veteran's VA 
treatment since October 2000 as well as his 
prescription records since 1991.  The RO 
should also take the necessary steps to obtain 
all records of the veteran's private medical 
treatment for degenerative joint disease and 
pulmonary dysfunction.

3.  Following the receipt of any additional 
records, the veteran should be afforded a VA 
examination for the purpose of determining the 
nature and etiology of any currently 
manifested pulmonary disability.  The examiner 
should review the contents of the claims file, 
to include the March 1998 x-ray examination 
report, and obtain relevant history from the 
veteran.  Following the examination, the 
examiner should express opinion on the 
following questions:  (1) What is the 
diagnosis, or diagnoses, of any current 
pulmonary disability, or alternatively, 
whether the veteran manifests objective 
symptoms of pulmonary disability which are not 
attributable to a known clinical diagnosis? 
(2) If a current diagnosable pulmonary 
disability is manifested, is it at least as 
likely as not that such disability was caused 
by the circumstances and hardships of his 
service in the Southwest Asia Theatre of 
Operations during the Persian Gulf War?  In so 
doing, the examiner is requested to comment 
upon the significance, if any, of the March 
1998 x-ray findings of mild interstitial 
pulmonary edema.  The claims folder and a copy 
of this remand should be made available to the 
examiner.

4.  The RO should then readjudicate the issues 
of service connection for degenerative joint 
disease and pulmonary dysfunction due to 
undiagnosed illness.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



